DETAILED ACTION
This office action is in response to the communication received on 10/03/2019 concerning application no. 16/500,456 filed on 10/03/2019.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, lines 1-3, recite “determining an error between…the probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the error is between the images and the probe position or if the error is between the images and the path taken by the probe. A third interpretation is that the error is between the images and the actual probe.
For purposes of examination, the Office is considering the error to be between the images and probe position.

Claim 16, lines 2-3, recite “determining an error between…the probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the error is between the images and 
For purposes of examination, the Office is considering the error to be between the images and probe position.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschke et al. (PGPUB No. US 2009/0088639).

Regarding claim 1, Maschke teaches a method for scanning, identifying, and navigating at least one anatomical object of a patient via an articulating arm of an imaging system (Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging), the method comprising: 
scanning the anatomical object via a probe of the imaging system (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images); 
identifying the anatomical object via the probe (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images. Paragraph 0015 teaches that the object is examined with the position detected.  Paragraph 0014 teaches that the probe images specifically to the object to be examined); 
navigating the anatomical object via the probe (Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging. Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs); collecting data relating to operation of the probe during the scanning, identifying, and navigating steps (Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path);
inputting the collected data into a deep learning network configured to learn the scanning, identifying, and navigating steps relating to the anatomical object (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ); and 
controlling the probe via the articulating arm based on the deep learning network (Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ).

Regarding claim 8, Maschke teaches the method in claim 1, as discussed above.
Maschke further teaches a method, further comprising monitoring a pressure of the probe being applied to the patient during the scanning step (Paragraph 0026 teaches that the force that the probe is pressed on the object during imaging is sensed by the sensor).

Regarding claim 11, Maschke teaches a method for analyzing at least one anatomical object of a patient via an articulating arm of an imaging system (Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging), the method comprising: 
analyzing the anatomical object via a probe of the imaging system (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images. Paragraph 0015 teaches that the object is examined with the position detected.  Paragraph 0014 teaches that the probe images specifically to the object to be examined);
collecting data relating to operation of the probe during the analyzing network (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path is the optimal imaging path of an organ).
inputting the collected data into a deep learning network configured to learn the analyzing step relating to the anatomical object (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path is the optimal imaging path of an organ); and
Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ).

Regarding claim 12, Maschke teaches an ultrasound imaging system, comprising: 
a user display (Display screen 12) configured to display an image of an anatomical object (Paragraph 0019 teaches that a display shows the image); 
an ultrasound probe (Ultrasound transducer 8); 
a controller communicatively coupled to the ultrasound probe and the user display (Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12), the controller comprising one or more processors configured to perform one or more operations (Processor is inherently present in a computation device that is performing computational operations), the one or more operations comprising: 
scanning the anatomical object via the probe (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images);  
identifying the anatomical object via the user display (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. Paragraph 0025 teaches that the path is designed for taking ultrasound images. Paragraph 0015 teaches that the object is examined with the position detected.  Paragraph 0014 teaches that the probe images specifically to the object to be examined. Paragraph 0019 teaches that a display shows the image);
Paragraph 0007 teaches that an articulated arm is able to move a probe with 6 DOF for imaging. Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs);
collecting data relating to operation of the probe during the scanning, identifying, and navigating steps (Paragraph 0010 teaches that that the imaging is done in a path for imaging specific organs. Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path); and
inputting the collected data into a deep learning network configured to learn the scanning, identifying, and navigating steps relating to the anatomical object (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ); and
an articulating arm communicatively coupled to the controller (Control device 3 in Fig. 1 is shown to be connected to the arm 4, probe 8, and display 12), the controller configured to move the probe via the articulating arm based on the deep learning network (Paragraph 0012 teaches that the signals are picked up while the probe is moved along a path. The control device can be a neural network or a self-learning application software. Paragraph 0025 teaches that the designed path  is the optimal imaging path of an organ).

Regarding claim 18, Maschke teaches the method in claim 1, as discussed above.
Maschke further teaches a method, further comprising monitoring a pressure of the probe being applied to the patient during the scanning step (Paragraph 0026 teaches that the force that the probe is pressed on the object during imaging is sensed by the sensor).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke et al. (PGPUB No. US 2009/0088639) in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 2, Maschke teaches the method in claim 1, as discussed above.
Maschke further teaches a method, wherein collecting data relating to the anatomical object during the scanning, identifying, and navigating steps further comprises: 
generating at least one of one or more images or a video of the anatomical object from the scanning step (Paragraph 0025 teaches that the transducer is able to ensure images are taken from relevant positions and relative alignments). 
However, Maschke is silent regarding a method, storing the one or more images or the video in a memory device.
In an analogous imaging field of endeavor, regarding automated ultrasound guidance, Rajan teaches a method, storing the one or more images or the video in a memory device (Col. 4, lines 3-6, teach that the system is able to store image data).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Rajan’s teaching of storage of image information. This 

Regarding claim 3, modified Maschke teaches the method in claim 2, as discussed above.
	Maschke further teaches a method, wherein collecting data relating to the anatomical object during the scanning, identifying, and navigating steps further comprises: 
monitoring movement of the probe via one or more sensors during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination); and
storing data collected during monitoring in the memory device (Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination. Paragraph 0027 teaches that the sensor information is stored in memory 11).

Regarding claim 4, modified Maschke teaches the method in claim 3, as discussed above.
	Maschke further teaches a method, wherein monitoring movement of the probe via one or more sensors further comprises monitoring a tilt angle of the probe during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination).


Maschke further teaches imaging system, wherein collecting data relating to the anatomical object during the scanning, identifying, and navigating steps further comprises: 
generating at least one of one or more images or a video of the anatomical object from the scanning step (Paragraph 0025 teaches that the transducer is able to ensure images are taken from relevant positions and relative alignments).
 However, Maschke is silent regarding a system, storing the one or more images or the video in a memory device of the ultrasound imaging system.
In an analogous imaging field of endeavor, regarding automated ultrasound guidance, Rajan teaches a system, storing the one or more images or the video in a memory device of the ultrasound imaging system (Col. 4, lines 3-6, teach that the system is able to store image data).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Rajan’s teaching of storage of image information. This modified system would allow the user to simplify the task of maintaining positional views (Col. 1, lines 60-63 of Rajan). Furthermore, the position can be adjusted to an optimal position (Abstract of Rajan).

Regarding claim 14, modified Maschke teaches the imaging system in claim 13, as discussed above.
Maschke further teaches an imaging system, further comprising one or more sensors configured to monitor movement of the probe during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination).


Maschke further teaches an imaging system, wherein the one or more operations further comprise monitoring a tilt angle of the probe during at least one of the scanning, identifying, and navigating steps (Paragraph 0026 teaches that the sensors 17 are able to determine position, path, and angular information that allows for exact control of the arm. Fig. 1 shows the arm 4 holding the probe. Paragraphs 0024-0025 teaches that the arm and hence the movement of the ultrasound transducer is controlled by the memory and control device to move along a path for examination).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maschke et al. (PGPUB No. US 2009/0088639) in view of Rajan et al. (US Patent No. 5,906,578) further in view of Kasahara (JP 2006006686).

Regarding claim 5, modified Maschke teaches the method in claim 3, as discussed above.
	However, the combination of Maschke and Rajan is silent regarding a method, wherein the generating step and the monitoring step are performed simultaneously.
	In an analogous imaging field of endeavor, regarding automated ultrasound guidance and imaging, Kasahara teaches a method, wherein the generating step and the monitoring step are performed simultaneously (Paragraph 0010 teaches that the movement information includes angular and three-dimensional vector information is monitored. Based on the movement information, the ultrasound planes are set in relation to the tissue. This is done in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Maschke and Rajan with Kasahara’s teaching of simultaneous imaging and tracking. This modified method would allow a user to properly position a biplane at a cross-sectional position and a vertical cross-sectional position of the tissue of interest .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke et al. (PGPUB No. US 2009/0088639) in view of Rajan et al. (US Patent No. 5,906,578) further in view of Chang et al. (PGPUB No. US 2016/0113630).

Regarding claim 6, modified Maschke teaches the method in claim 3, as discussed above.
	However, the combination of Maschke and Rajan is silent regarding a method, further comprising determining an error between the one or more images or the video and the monitored movement of the probe.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a method, further comprising determining an error between the one or more images or the video and the monitored movement of the probe (Paragraph 0116 teaches that the error of the ultrasound image is determined in relation to the reference image and compared to the threshold value. The neural network terminates training based on thresholding. Paragraph 0160 teaches that the error is determined based on the images and the changed position of the probes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Maschke and Rajan with Chang’s teaching of error determination between images and probe movement. This modified method would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).

Regarding claim 7, modified Maschke teaches the method in claim 6, as discussed above.
	However, the combination of Maschke and Rajan is silent regarding a method, further comprising optimizing the deep learning network based on the error.
Paragraph 0116 teaches that the error of the ultrasound image is determined in relation to the reference image and compared to the threshold value. The neural network terminates training based on thresholding).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Maschke and Rajan with Chang’s teaching of optimizing the neural network with error. This modified method would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).

Claims 9-10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke et al. (PGPUB No. US 2009/0088639) in view of Chang et al. (PGPUB No. US 2016/0113630).

Regarding claim 9, Maschke teaches the method in claim 1, as discussed above.
	However, Maschke is silent regarding a method, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a method, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks (Paragraph 0098 teaches that the neural network is a convolution neural network).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of a convolution neural network. This modified method would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).


	However, Maschke is silent regarding a method, further comprising training the deep learning network to automatically learn the scanning, identifying, and navigating steps relating to the anatomical object.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a method, further comprising training the deep learning network to automatically learn the scanning, identifying, and navigating steps relating to the anatomical object (Fig. 14 shows the neural network is applied along with the ultrasound scanning of the objects. Paragraph 0098 teaches that the neural network is a convolution neural network).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of automatic learning during imaging. This modified method would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).

Regarding claim 16, Maschke teaches the system in claim 14, as discussed above.
	However, Maschke is silent regarding a system, wherein the one or more operations further comprise determining an error between the one or more images or the video and the monitored movement of the probe.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a system, wherein the one or more operations further comprise determining an error between the one or more images or the video and the monitored movement of the probe (Paragraph 0116 teaches that the error of the ultrasound image is determined in relation to the reference image and compared to the threshold value. The neural network terminates training based on thresholding. Paragraph 0160 teaches that the error is determined based on the images and the changed position of the probes).


Regarding claim 17, modified Maschke teaches the system in claim 16, as discussed above.
	However, Maschke is silent regarding a system, wherein the one or more operations further comprise optimizing the deep learning network based on the error.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a system, wherein the one or more operations further comprise optimizing the deep learning network based on the error (Paragraph 0116 teaches that the error of the ultrasound image is determined in relation to the reference image and compared to the threshold value. The neural network terminates training based on thresholding).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of optimizing the neural network with error. This modified system would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).

Regarding claim 19, Maschke teaches the system in claim 12, as discussed above.
	However, Maschke is silent regarding a system, wherein the deep learning network comprises at least one of one or more convolutional neural networks or one or more recurrent neural networks.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a system, wherein the deep learning network comprises at least one of one or more convolutional Paragraph 0098 teaches that the neural network is a convolution neural network).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of a convolution neural network. This modified system would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).

Regarding claim 20, Maschke teaches the system in claim 12, as discussed above.
	However, Maschke is silent regarding a system, wherein the one or more operations further comprise training the deep learning network to automatically learn the scanning, identifying, and navigating steps relating to the anatomical object.
	In an analogous imaging field of endeavor, regarding neural network assisted ultrasound, Chang teaches a method, wherein the one or more operations further comprise training the deep learning network to automatically learn the scanning, identifying, and navigating steps relating to the anatomical object (Fig. 14 shows the neural network is applied along with the ultrasound scanning of the objects. Paragraph 0098 teaches that the neural network is a convolution neural network).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maschke with Chang’s teaching of automatic learning during imaging. This modified system would provide the user with accurate diagnosis (Paragraph 0007 of Chang). Furthermore, the ultrasound images are able to be acquired in real time (Paragraph 0006 of Chang).

Duplicate Claims
Applicant is advised that should claim 18 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793